                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVIS10N
                                 No。



LINIttD STATES OF AMERICA,
Plalnti罵

V.                                                 COMPLAINT
HONEYWELLINTERNATIONAL,INC。                 ,and
INTERNATIONtt PAPER CO。            ,




Defendants.



       The Plaintiff, the United States of America, on behalf of the Administrator

of the United States Environmental Protection Agency ("EPA"), by its undersigned

attorneys, alleges as follows:


                          STATEMENT OF THE CASE

1.    This is a civil action under Sections 106 and 107 of the Comprehensive

Environmental Response, compensation, and Liability Act ("CERCL        A"),42
U.S.C. $$ 9606 and9607, and Section7003 of the Resource Conservation and

Recovery Act ("RCRA), 42 U.S.C. $ 6973. The United States seeks to recover

costs incurred and to be incurred in conducting actions in response to the release or

threatened release of hazardous substances at or from the LCP-Holtrachem

Superfund site   ("site") in Riegelwood, columbus county, North Carolina. The




      Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 1 of 14
United States also seeks injunctive relief requiring the Defendants to perform

cerlain response actions at the Site consistent with the national contingency plan'

40 C.F.R. Part 300, as well as certain actions necessary to alleviate the imminent

and substantial endangerment to health or the environment relative to the release

and/or threatened release of solid and/or hazardous wastes at the Site, pursuant     to

RCRA.


                           JURISDICTION AI\[D VENUE

2.    This Court has jurisdiction over the subj ect matter of this action, and the

parties hereto, pursuant to 42 U.S.C. $$ 9606 and 9613(b), 42 U.S.C. $ 6973(a),

and 28 U.S.C. $$ 1331 and 1345.


3.    Venue is proper in this district under 42 U.S.C. $$ 9606(a) and 9613(b), 42

U.S.C. $ 6973, and 28 U.S.C. $ 1391(b), because the release and/or threatened

release of hazardous substances that give rise to this complaint occurred in this

district and because the Site is located in this district.

                                    DEFENDANTS


4.    Honeyvell Intemational, Inc. ("Honeyrvell") is a corporation organized

under the laws of Delaware with its corporate office located at Morristown, New

Jersey.   It is the successor to Allied Chemical Corp., which owned and operated the

Site from 1963 to 1979.ln 1985, Allied Chemical Corp. merged with the Signal




     Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 2 of 14
         company to create AlliedSignal, Inc..
                                               Alliedsignal acquired Honeywell, Inc. by
         merger in 7999, and the surviving
                                           corporation became Honeywell International,

         Inc" Although Allied chemical co.p.
                                             sold the Site in lgTg,Honeywell
                                                                             acquired it
     by special warranty deed on May
                                     9, 20a6,and presentry owns the site.

     5'       Intemational Paper co. ("International
                                                     Paper") is a corporation organized
     under the laws of New york
                                with its corporate office located at
                                                                     Memphis,
     Tennessee.


     6'The Defendants are o'persons"
                                     as defined in section 10r(2r)
                                                                   of cER              cLA, 42
 u's'c. g 960r(21)and section r004(15)
                                         ofRCRA,42 u.s.c. $ 6903(15).

                                STATUTORY FRAMEWORK

 7   '       cERcLA was enacted in      1980 to provide a comprehensive
                                                                        govemmental
mechanism for abating releases
                               and threatened releases of hazardous
                                                                    substances
and other pollutants and contaminants
                                       and for funding the costs of such
                                                                         abatement
and related enforcement activities,
                                    which are known as .,response actions.,,
                                                                             42
U.s.C. gg e60a(a), s60tes).

8.         Under Section t0a(a)(1) of CERCLA:


          whenever (A) any hazardous substance
                                                      is released or there is a substantial
          threat of such a release into the
                                             environment,or (B) there is a release
          substantiar threat of rerease into                                          or
                                             the .rui.orr-"n, orr.ry polrutant
          contaminant which may present                                           or
                                             an imminent and substantial danger
          public health or welfare,ihe President                                     to the
                                                   is uutt*ir"o to act, consisient
                                                                                      with



             Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 3 of 14
         the national contingency plan, to remove or arange for the removal of, and
         provide for remedial action relating to such hazardous substance, pollutant,
         or contaminant at any time (including its removal from any contaminated
         natural resource), or take any other response measure consistent with the
         national contingency plan which the President deems necessary to protect
         the public health or welfare or the environment . . . .

42 U.S.C. $ e60a(a)(1).

g.       For CERCLA response actions and enforcement purposes' the Administrator

ofEPA is the President's delegate, as provided in operative Executive Orders, and'

within certain limits, the Regional Administrators of EPA have been re-delegated

this authority, which has been further re-delegated to the Director of the Superfund

Division.

10       Section 107(a) of CERCLA,42 U.S.C. $ 9607(a), provides:


         Notwithstanding any other provision or rule of law, and subject only to the
         defenses set forth in subsection (b) of this Section
         ( 1) the owner and operator of a vessel or a facility,
                                                                -
         (2) any person who at the time ofdisposal ofany hazardous substance
         owned or operated any facility at which such hazardous substances were
         disposed of, . . . from which there is a release, or a threatened release which
         causes the incurrence ofresponse costs, ofa hazardous substance, shall be
         liable for
                 (A)-all costs of removal or remedial action incurred by the United
                 States Government . . . not inconsistent with the national contingency
               plan;

1   l.   Section 106(a) of CERCLA, 42 U.S.C. $ 9606(a), provides in pertinent part:


         [W]hen the President determines that there may be an imminent and
         substantial endangerment to the public health or welfare or the environment
         because of an actual or threatened release ofa hazardous substance from a




         Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 4 of 14
            facility' he may. . . secure such relief as may be necessary to abate such
            danger orthreat. . . .

  12.      Section 106(a) of GERCLA,42      u.s.c.   g 9606(a), authorizes the United

 states to bring an action to secure such reliefas may be necessary to abate
                                                                             a danger

 or threat at the Site.


 13   '    Section 7003(a) of RCRA, 42    u.s.c.   g 6973(a), provides in pertinent   part:

 "[u]pon receipt of evidence- that the past or present handring, storage, treatment,
 transportation or disposal of any solid waste or hazardous wiste ma:y present
                                                                                    an
 imminent and substantial endangerment to health or the environm"nt,'tt
                                                                              "
 Administrator may bring suit on behalf of the United States in the appropriate
 district court against any person (including any past or present generator, past
                                                                                     or
present transporter, or past or present owner or operator ofa
                                                                  treatment, storage, or
disposal facility) who has contributed or who is contributing to such                '
                                                                          Ir""arirE,
           treatment, transportation or disposal to restrain ,r"h p"..o.,
:tor?ge,                                                                  to_ ,rJt
handling, storage, treatment, transportaiion, or disposal, to o.i".,u"t,
                                                                            p".*r,    it
take such other action
                           -
                               Hflff H;'Jl;*,
l4'       The LCP-Holtrachem superfirnd site sits on approximat ery
                                                                    24 acres
adjacent to the Cape Fear River at 636 John Riegel Road in
                                                           Riegelwood,

Columbus County, North Carolina.


15.       In 1963, Allied Chemical Corp. (,,Allied,') developed the Site   as an

industrial chlor-alkali manufacturing facility. The plant was
                                                              originally constructed
to provide chlorine gas, caustic soda, and bleach to the adjacent
                                                                  Intemational paper

facility. other products were sold or were used in-house. During operations,




          Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 5 of 14
various chemicals were produced at the plant using a mercury electrolytic cell

process. These chemicals included caustic liquid (sodium hydroxide), liquid

chlorine, hydrogen gas, liquid bleach (sodium hypochlorite), and hydrochloric

acid. Allied operated the Site until 1979. From 1979 until approximately 2000,

other entities operated the Site. Honey.rvell is the current owner of the Site.

International Paper owns property contiguous to the Site on which it operates a

paper and pulp mill.


16.   The State of North Carolina completed a Preliminary Assessment of the

Holtrachem facility on September 11, 1987. The contaminants of concem

identified at the Site included mercury and the PCB known      as   Aroclor-1268.


17.   Throughout the 1980s and 1990s, the State of North Carolina entered into

several voluntary orders with Site operators for corrective actions to address waste

handling and disposal violations at the Site. Many of these problems remained

when operations ceased at the Site in approximately 2000.


18.    lnlluJy 2002, EPA signed an Enforcement Action Memorandum for              a   time-

critical removal action, which Honeywell performed under an EPA administrative

order. The removal action began in January 2003. Honel.rvell dismantled its

mercury cell building and associated piping, encapsulated mercury-contaminated

debris prior to off-site disposal, and reclaimed over 34,000 pounds of mercury for




     Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 6 of 14
 reuse. Honeywell also disposed ofRCRA hazardous waste and non-hazardous

 waste and debris associated with facility operations. The removal action was

 completed in October 2004.


 19.   In June 2004, Honeyrvell initiated an Engineering Evaluation/cost Analysis

("EE/CA") under a second EPA administrative order. Honeywell collected samples

of air, surface water, groundwater, sediment, soil and biota. After Honeywell

submitted the draft EElcA, EPA decided to address the remaining contamination

under its remedial authorities. In September 2009, EpA converted the project from

an EE/CA to a Remedial Investigation/Feasibility Study     (.RI/FS,).

20.    Honeywell discharged PCB-contaminated wastewater through pipes from its

facility to a holding lagoon on Intemational paper property (,.Ip Cell No. 2,,).

Intemational Paper planned to expand its landfill capacity by converting Ip cell

No. 2 to landfill use. In september 2005, International paper characterized the

area. Based on findings from the characterization activities, EpA entered into an

administrative order with Honeywell and International paper for removal of     pcB-

contaminated sediment from IP Cell No. 2.


21.   Contractors for Honeywell and International paper constructed two

temporary stockpiles on the Site, and excavated and transporte d 22,500 cubic yards

of sediment from IP cell No. 2tothe engineered stockpiles. These sediments




      Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 7 of 14
contained PCBs at concentrations equal to or greater than 50 mg/kg pursuant to

Toxic Substances Control Act ("TSCA") regulations at 40 C.F.R. 761 et seq., xrd,

are hazardous substances.


22.      Honepvell began an RI/FS in September 2009 under a fourth EPA

administrative order. It completed an RI Report on June 18, 2014, and a FS Report

on September 7,2016. Pursuant to Section 117 of CERCLA, 42 U.S.C. $ 9617,

EPA published notice of its proposed plan for remedial action on August 15, 2016.

A public comment period ensued.


23.      The decision by EPA on the remedial action to be implemented at the Site is

embodied in a final Record of Decision C'ROD"), executed on September 29,

2017, on which the State of North Carolina has given its concurrence. The ROD

includes EPA's responsiveness sunmary to the public comments.


24.    The Site is a facility within the meaning of Section 101(9) of CERCLA,42

u.s.c.   $ e601(e).


25.    Hazardous substances as defined in Section 101(14) of CERCLA, 42 U.S.C.

$ 9601(14), have been released at the Site, and/or there is a threat ofsuch release at

the Site, as defined by Section 101(22) of CERCLA,42 U.S.C. $ 9601(22).


26.    The United States has incurred response costs for actions taken in response

to the release or threat ofrelease ofhazardous substances with respect to the Site

                                          8



      Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 8 of 14
 through the date of filing of this complaint. The United States will continue to

 incur response costs in connection with the Site in the future.


 27.    The united States' response actions taken with respect to the Site and the

 costs incurred related to those actions are not inconsistent with the National

 Contingency Plan, which was promulgated under Section 105(a) of CERCLA,42

U.S.C. $ 9605, and is codified at 40 C.F.R. parr 300 et seq.


 28.   TheDefendantsareliableunderSections 107(a)(1), (a)(2),and/or(a)(3)of

CERCLA, 42 U.S.C. gg e607(a)(1), (a)(2), (a)(3).

29.    In the RoD, EPA determined that the response actions are necessary to abate

a danger or threat with respect to soil and groundwater contamination at the site.


                           FIRST CLAIM FORRELIEF

                    (Cost Recovery by the United States under
                      CERCLA Section t07,42 U.S.C.       S   9604
30     Paragraphs   I through 29 are realleged and incorporated herein by reference.

31     Under Section 107(a) of CERCLA,42 U.S.C. g 9607(a),the Defendants are


jointly and severally liable to the united States for all unreimbursed response costs

incurred by the united States with regard to the Site through the date of filing     of
this complaint together with accrued interest. The united States is also entitled to a

declaratory judgment that the Defendants are liable for response costs that   will   be




      Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 9 of 14
binding on any subsequent action or actions to recover further response costs

(other than such costs as are already being reimbursed to EPA) to be incurred by

the United States with respect to the Site.


                           SECOND CLAIMFORRELIEF


       (Injunctive Relief under CERCLA Section 106, 42 U.S.C. $ 9606)

32.   Paragraphs   1   through 29 are realleged and incorporated herein by reference.


33.   The President, t}rough his delegate, has determined that there may be an

imminent and substantial endangerment to the public health or welfare or the

environment because of     a   release of hazardous substances or a threatened release

of hazardous substances at and from the Site.


34.   Pursuant to Section 106(a) of CERCLA, 42 U.S.C. $ 9606(a), the

Defendants are jointly and severally liable to perform the remedial actions

identified in the ROD, including amendments thereto, which actions EPA has

determined are necessary to abate a danger or threat with respect to groundwater,

soil, surface water, and sediment contamination at the Site.


                            THTRD CLAIM FORRELIEF


                (Performance of Response Actions under RCRA
                            Section 7003,42 U.S.C. $ 6973)
35.   Paragraphs   1   through 29 are incorporated herein by reference.

                                             10



    Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 10 of 14
 36.     Section 7003(a) of RCRA, 42 U.S.C. g 6973(a), provides in pertinent part:


        [U]pon receipt of evidence that the past or present handling, storage,
        treatment, transportation or disposal ofany solid waste or hazardous waste
        may present an imminent or substantial endangerment to health or the
        environment, the Administrator may bring suit on behalf of the united states
        . . . against any person . . . to restrain such person from such handling,
        storage, treatment, transportation, or disposal, to order such person to take
        such other action as may be necessary, or both.



 37.    Solid wastes and/or hazardous wastes, as defined in Section 1004 of RCRA,

 42 U.S.C. g 6903, are present at the Site.


 38.    Defendants' handling, storage, treatment, transportation, or disposal of solid

 anilor hazardous waste at the site may present an imminent and substantial

endangerment to health or the environment.


39.    Defendants are liable for certain actions at the Site in order to abate the

danger or threat to health or the environment, pursuant to section 7003 of RCRA,

42 U.S.C. $ 6973.


                              PRAYERFORRELIEF

WHEREFORE, the United States respectfully requests that the Court:


1.     on the First claim for Relief, enter judgment against the Defendants and in

favor of the united States for all response costs incurred by the united states in

connection with the Site;




       Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 11 of 14
2.     On the First Claim for Relief, enter a declaratory judgment against the

Defendants and in favor ofthe United States, pursuant to Section I l3(g)(2)      of

CERCLA, 42 U.S.C. $ 9613(9)(2), that the Defendants are liable for response

costs, that   will   be binding on any subsequent action or actions to recover further

response costs (other than such costs as are already being reimbursed to EPA)         to   be

incurred by the United States with respect to the Site;


3.     On the Second Claim for Relief, enter judgment against the Defendants and

in favor of the United States ordering the Defendants to perform the response

actions selected in the Record of Decision for the Site in order to abate the

conditions at the Site;


4.     On the Third Claim for Relief, order Defendants to take action necessary        to

abate the imminent and substantial endangerment to health or the environment

pertaining to releases and threatened releases of solid and/or hazardous waste at the

Site, pursuant to Section 7003(a) of RCRA, 42 U.S.C. $ 6973(a);


5.    Award the United States its costs of this action; and


6.     Grant such other and further relief as the Court deems appropriate.




                                              12



     Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 12 of 14
                        Respectfu    lly submitted,




                                     BOSSERT CLARK
                                    and Natural Resources Division
                        U.S, Department of Justice




                        PARCIA L.
                        Envirolllnental Enforcement Section
                        EnviroFllnent and Natural Resources E)ivisiOn
                        U.S.Department OfJustice
                        P.0.Box 7611
                        Ben Franklin StatiOn
                        Washington,DoC.20044-7611
                        202‐ 307‐ 1242
                       Fax 202-514-0097
                       Pat五 cia.Hurstの usdoi.RQv
                       D.C.Bar No.438882




                                13



Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 13 of 14
                             ROBERTJ. HIGDON, JR.
                             U.S. Attomey
                             Eastem District of North Carolina




                             Assistant U S.Attomey
                             Offlce ofthe U.S.Attorney
                             Eastern District ofNortt Carolina
                             310 New Bcm Avenue
                             Federal Building,Suite 800
                             Raleigh,North Carolina 27601-1461
                             919‐ 856-4049
                             Fax 919-856-4487

                             State Bar No.27371

                             Attomeys for Plaintiff
                             United States ofAmerica




OF COUNSEL:

CHШ STOPttR COLE
Associate Regional Counsel
US.Environlnental Protection Agency, Region 4
61 Forsytt street SW
Atlanta,GA 30303




                                     14



    Case 7:19-cv-00073-D Document 1 Filed 04/18/19 Page 14 of 14
